By the Court.
In an action by the indorsee against the indorser of a promissory note, the state of demand ought to sot forth the acts of legal diligence—a general averment of due diligence is not sufficient—nor is the issuing of an execution, as in the present case, more than two years after the note became due.
A verdict cures many defects of form, but never the want of the substantial grounds of the plaintiff’s action. Demand and notice or something equivalent to them are the corner stones of the indorsee’s right of recovery.
In Halsey v. Salmon, Pen. 961, on certiorari, the state of demand set out the note, the endorsement before it became payable, the demand at the time it became payable, and the-*286-refusal of the drawer to pay whereof the indorser had •notice, but the time of notice' was not stated. The court held the want of averment of the time of notice an essential ’.defect, not cured by the verdict and reversed the judgment.
Judgment reversed.